Citation Nr: 0911805	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-03 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans (VA) Regional Office (RO) in Phoenix, 
Arizona.

In November 2008, the Board remanded the claims to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is once again warranted for the 
Veteran's claims of service connection for right ear hearing 
loss and for a compensable rating for left ear hearing loss.  

The Veteran contends that his current right ear hearing loss 
is due to noise exposure  and injury to his eardrums during 
his active duty service.  Service treatment records confirm 
that the Veteran suffered from bilateral perforated eardrums 
and that current VA audiological examinations reflect that he 
has right ear hearing loss that meets the requirements of  
38 C.F.R. § 3.385.  Furthermore, a VA examiner in June 2003 
determined that the Veteran had residual tympanosclerosis 
secondary to bilateral tympanic membrane perforations and 
indicated that audiological testing would likely reveal 
bilateral hearing loss.  The examiner, however, did not 
provide a nexus opinion.  

The Board notes that in accordance the November 2008 remand, 
a VA examiner was asked to provide an opinion regarding 
whether the Veteran's right ear hearing loss was related to a 
disease or injury in service.  A December 2008 VA audiologist 
evaluated the Veteran and concluded that his current right 
ear hearing loss was not due to military noise exposure.  
Although the Veteran's in-service perforated eardrums were 
also noted in the report, the examiner did not comment on 
whether the current right ear hearing loss was related to the 
injury.  

Accordingly, the Board finds that further examination and 
opinion addressing the etiology of the Veteran's right ear 
hearing loss, to include consideration of the injury 
sustained to his eardrum during service, is necessary to 
order to fully and fairly address the merits of his claim.  

Furthermore, the issue of a compensable rating for left ear 
hearing loss could be affected if service connection for 
right ear hearing loss is found to be warranted following VA 
examination.  Accordingly, the Board concludes that these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purposes of 
determining the etiology of any current 
right ear hearing loss.  The claims folder 
must be provided to the examiner for 
review in connection with the examination.  
After examining the Veteran and reviewing 
the claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the etiology of any 
current right ear hearing loss, including 
whether it is at least as likely as not 
(i.e. a 50% or greater likelihood) that 
the Veteran's right ear hearing loss had 
its onset in service, or is otherwise the 
result of a disease or injury in service, 
to include in-service perforation of the 
tympanic membranes.    

2.  After completion of the foregoing, 
readjudicate the Veteran's claims for 
service connection for right ear hearing 
loss and for a compensable rating for left 
ear hearing loss.  If either determination 
remains unfavorable to the Veteran, the 
AMC must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




